Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 Sep 2020 has been entered.

Response to Arguments
Regarding the interpretation under 35 USC 112(f)
Applicant did not address the interpretation under 35 USC 112(f) in response to the final action. However, upon further consideration, the interpretation has been withdrawn. Applicant’s claim 1 includes a processor in the preamble, and a processor can serve as structure for a computer-implemented function. See at least MPEP 2181(II)(B). Therefore, Applicant’s claim recites sufficient structure to perform the recited functional language. However, the language of the claim gives rise to a rejection under 35 USC 112(a), as set forth below. Briefly, a processor would not be considered by one having skill in the art to include modules such as an acquirer, extractor, outputter, etc., because a processor usually executes instructions stored somewhere else, such as in a storage. Applicant’s claim language and disclosure do not set forth a different definition of processor. See below for additional detail. 
Regarding the rejection under 35 USC 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that the claimed invention is 
directed to, among other things, a defined apparatus and a method for 1) using the first result information stored by the storage to obtain a first power demand forecast that is average transition of electric power of a time period on which electric power is not saved, 2) uses the second result information stored by the storage to determine a second power demand forecast that is average transition of electric power in response to power saving requests, 3) calculates, as the potential remuneration, the unit price and a sum of the electric energy in a time period of the service plan for each one of a plurality of service plans and 4) extracts, from the plurality of service plans, a service plan to lead which leads to maximum remuneration for the consumer.
Applicant’s remarks, pp. 7-8.
Even accepting Applicant’s characterization of to what the claims are directed, the claimed invention is ineligible. All of elements 1-4 in Applicant’s asserted claimed invention constitute a commercial interaction applied using a computer as a tool. Specifically, receiving power demand information at a first time and a second time, calculating a price for a reduction in the demand, and recommending a highest remuneration plan to a user is a commercial interaction. That it is implemented using a computer to perform the calculations is insufficient to amount to significantly more or a practical application of the abstract idea. See at least MPEP 2106.04(a)(2)(III)(C), 2106.04(d)(I), 2106.05(f)(2). See also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Applicant next asserts that “the process includes a practical application that is used in conjunction with a particular machine or manufacture that is integral to the claim and include 
Applicant next asserts that “the claims include limitations that qualify as “significantly more” than the judicial exception itself.” Applicant’s remarks, p. 8. However, Applicant does not specify which elements qualify as significantly more, merely that the “claims here plainly satisfy the ‘significantly more’ standard.” Id. 
Applicant next asserts that “the claimed invention is a technological sequence of operations including a management apparatus,” and describes the function of the information extractor as “determining a point of time… of adopting the service plan provided… leading to a better remuneration,” and “calculate[ing] how the target space responded to the power saving request and how much electric energy has been eventually reduced.” Applicant’s remarks, p. 9. Again taking Applicant’s characterization of the claims as true, each of these functions constitutes a step in the commercial interaction. The information extractor is not defined as any particular hardware, and no specialized function is recited other than data gathering and analyzing the data. Selecting information in a power grid environment for collection, analysis, and display is a concept expressly found by the courts to be insignificant extra-solution activity. See at least MPEP 2106.05(f), citing Electric Power
Applicant next asserts that the claimed invention is “not only collecting and analyzing information and displaying the results of the analysis but also performing a technological sequence of operations that ‘enables power demand of the target space from an electric power grid to reduce’ for the facility to ‘supply electric power’ or ‘enable a time period to adjust.’” Applicant’s remarks, p. 10. It must be noted that the recited facility does not actually reduce the power demand or provide power, but is merely enabled to. Therefore, even if adjusting the power demand were a practical application, which is not necessarily the case, the claims do not actually recited that function. An amendment to the claims that recited, for example, determining the demand at an initial time; a facility in the target space reducing the power to a recommended demand point based on the initial demand; determining the demand at a second time after the reduction; and recommending the contract based on these inputs would be substantively different from Applicant’s amended claim. Merely having a facility that is enabled to perform the function, but which is not recited as actually performing the function, is insufficient to amount to either a practical application or significantly more. 
For at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 USC 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “the Examiner states, in Response to Argument section at page 5 of the Final Office Action, that Ghosh in view of Boss does not in fact disclose Applicant’s amended claim.” Applicant’s remarks, p. 12. There is no such statement in the Final Office Action, and, in fact, the cited portion of the Action explicitly discloses where Ghosh and Boss do disclose Applicant’s claimed invention. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that Ghosh fails to disclose that the processor extracts a service plan for maximum remuneration, and that Boss fails to cure the foregoing deficiencies. Applicant’s remarks, p. 13. Applicant appears to be asserting that Boss fails to disclose the elements for which Ghosh is relied upon, such as the time period in which power saving is under demand or calculating the remuneration as a “product of the sum of the electrical energy during a time period to which the service plan is applied and the unit price is calculated as the remuneration,” and that Ghosh fails to disclose the elements for which Boss is relied upon. This is not persuasive. As set forth in the prior Actions, Ghosh discloses every claimed element including the calculation, except for the maximum remuneration determination. See at least pp. 14-15 of the Final Action mailed 3 Apr 2020. 35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. MPEP 2142 (emphasis added). Ghosh discloses every element except a maximum remuneration determination. Boss discloses a maximum remuneration determination. A motivation to combine was provided on pp. 15-16 of the Final Action. Therefore, a prima facie case of obviousness has been established and Applicant’s arguments are not persuasive.  
Applicant next asserts that neither Ghosh nor Goss disclose “information when a facility is disposed in the target space and enables power demand of the target space from an electric power grid to reduce, the facility being configured to supply electric power, or being configured to enable a time period to adjust, during which the facility receives electric power from the electric power grid,” as newly recited in Applicant’s claims. Applicant’s remarks, pp. 13-14. This is not persuasive. Applicant’s originally filed specification discloses that the “facility” may include a photovoltaic facility or a battery facility. Applicant’s originally filed disclosure, paragraph [0022]. Ghosh discloses in paragraph [0040] that prices are calculated based on energy to the spot market,” and that a “demand aggregation method is used to compute the prices settings and cost of reduction to customers.” Boss paragraph [0033] expressly discloses an “optional equipment component” that “may consider and compare the performance of different flow devices” including “supplemental sources (e.g. wind, solar energy sources).” Boss paragraph [0036] discloses a “unique resource requirements component” which “considers the physical properties” of the target space, including battery storage. Therefore, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 8, 11, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The preamble to Applicant’s claim 1 recites “A contract assistance apparatus, comprising a processor and a storage, the processor including” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8, 11, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Independent claim 1 recites an apparatus, and independent claim 6 recites a method. These are statutory categories. 
Step 2A, prong 1: Independent claim 1 recites acquiring a plurality of service plans to be provided to a consumer who consumes electric power; acquiring result information regarding electric power consumption in a target space to which electric power is supplied, and information 
Independent claim 6 recites acquiring result information regarding electric power consumption in a target space to which electric power is supplied, and information when a 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional elements are the service information acquirer, the result information acquirer, the information extractor, the generator, and the outputter. The additional elements in claim 6 are the processor and the generator. These elements are disclosed in Applicant’s Fig. 1 as elements of the contract apparatus. Paragraph [0070] of Applicant’s originally filed specification shows that the contract apparatus includes a processor, an interface, and a storage device. These are generically recited computing elements, and because each of the additional elements in claim 1 are elements of the contract apparatus, they are also generically recited computing elements. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims have been amended to recite “information when a facility is disposed in the target space and enables power demand of the target space from an electric power grid to reduce, the facility being configured to supply electric power, or being configured to enable a time period to adjust, during which the facility receives electric power from the electric power grid.” This element is recited as a part of the commercial interaction in prong 1 because 1) the element is merely additional information pertaining to the facility, not the facility itself, and 2) because the facility is merely enabled
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims recite further steps for organizing human activity or mathematical relationships. Claim 2 recites metering electric power and comparing a reduced consumption to a non-reduced consumption, which is a mathematical relationship. Claims 4 and 8 recite determining which plan is a lowest cost plan, which is a commercial interaction. Claims 5, 11, 13, and 15 recite transferring result data from the target space to the contract apparatus, which is a commercial interaction. Therefore, all of the dependent claims recite additional mathematical concepts or rules for commercial interactions, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The additional elements recited by the dependent claims are also generically recited computing elements. As an initial matter, the “aggregator” of claim 2 is interpreted as a business entity which serves as an intermediary between a customer and an energy provider, as disclosed in Applicant’s originally filed specification, paragraphs [0002]-[0004]. Therefore, the aggregator is a third party entity. Claim 2 does not otherwise disclose additional elements. Claims 4 and 8 recite a “price information acquirer”, which is also shown as an element of the generically recited contract assistance apparatus in Fig. 3 of Applicant’s disclosure. Claims 5, 11, 13, and 15 recite a “management apparatus configured to communicate with the contract assistance apparatus.” The management apparatus is disclosed in Applicant’s originally filed disclosure as “monitoring the transition of electric power in the target space” and 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Collecting information, analyzing it, and displaying certain results of the collection and analysis has been found by courts to be insignificant extra-solution activity. See MPEP 2106.05(g), citing Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0078687 to Ghosh et. al. (“Ghosh”) in view of U.S. Patent Publication No. 2010/0217631 to Boss et. al. (“Boss”).
Claim 1:
Ghosh discloses the following elements:
A contract assistance apparatus, comprising a processor and a storage, the processor including:
a service information acquirer configured to acquire a plurality of service plans to be provided to a consumer who consumes electric power; ([0036] matching supply to demand with price signals for different rebate plans; [0037] dispatch control and aggregation modules acquire and process the information)
a result information acquirer configured to acquire result information regarding electric power consumption in a target space to which electric power is supplied, ([0037] dispatch control and aggregation modules acquire and process the information; [0052] demand level before rebate – Examiner notes that this input is used in multiple embodiments throughout the reference, including for a multiple-period assessment ([0088]))
and information when a facility is disposed in the target space and enables power demand of the target space from an electric power grid to reduce, the facility being configured to supply electric power, or being configured to enable a time period to adjust, during which the facility receives electric power from the electric power grid; ([0040] prices are calculated based on energy supplied from or to the spot market; demand aggregation method is used – this is at least very highly suggestive of a facility in the target space which may contribute to the demand calculation)
an information extractor configured to extract, from the plurality of service plans, a service plan to be recommended to the consumer based on the result information
a generator configured to use the service plan extracted by the information extractor to generate recommendation information to be provided to the consumer; ([0040] utility dispatches calculated pricing plans to customers; [0037] dispatch control and aggregation modules acquire and process the information)
and an outputter configured to output the recommendation information generated by the generator, ([0040] plan options are dispatched to customers via wired or wireless communicated signals; [0037] dispatch control and aggregation modules acquire and process the information)
wherein the storage stores: the plurality of service plans acquired by the service information acquire; ([0076] multiple service plans are available with different rebate options; see also Fig. 3A, 3B, paragraphs [0047]-[0064])
and the result information acquired by the result information acquirer, ([0041] system receives actual response by utility customers to demand reduction rebates)
each of the plurality of service plans includes remuneration information regarding remuneration to be received by the consumer when the consumer reduces an amount of received electric power in the target space from an electric power grid, ([0036] algorithms estimate minimum cost and optimal pricing or rebate offerings for different levels of demand reduction; [0041] system receives actual response by utility customers to demand reduction rebates)
the remuneration information includes: a time period to which a service plan is applied; ([0083]-[0085] plan optimization accounts for the period over which a plan is applied)
and a unit price per electric energy,
the storage stores, as the result information, first result information of a time period on which electric power is not saved; ([0093] demand level before rebate if no load reduction occurs)
and second result information in response to power saving request, ([0094] demand level after rebate)
and the information extractor uses the first result information stored by the storage to obtain a first power demand forecast that is average transition of electric power of a time period on which electric power is not saved, ([0093] forecast is based on demand level before rebate if no load reduction occurs)
uses the second result information stored by the storage to determine a second power demand forecast that is average transition of electric power in response to power saving requests ([0094] forecast is based on demand level after rebate)
calculates, as the potential remuneration, the unit price and a sum of the electric energy in a time period of the service plan for each one of a plurality of service plans, ([0101] total rebate amount is calculated based on the above factors and the total demand reduction)
Ghosh discloses determining optimized rebates and savings based on a consumer’s demand flexibility and actual reduction, and outputting those results to customers. Ghosh does not explicitly disclose extracting a service plan which leads to maximum remuneration. However, Boss discloses:
and extracts, from the plurality of service plans, a service plan to lead to maximum remuneration. ([0021] engine displays best optimized plan; may display a lowest cost plan)

Ghosh also discloses that the system calculates energy or power supply to the spot market, which is at least highly suggestive of a facility in the target space that contributes to the demand calculation. To the extent that Ghosh does not explicitly disclose such a facility, Boss discloses an “optional equipment component” that “may consider and compare the performance of different flow devices” including “supplemental sources (e.g. wind, solar energy sources)” in paragraph [0033], and a “unique resource requirements component” which “considers the physical properties” of the target space, including battery storage” in paragraph [0036].
Claim 2:
Ghosh in view of Boss discloses the elements of claim 1, above. Ghosh also discloses:
wherein the plurality of service plans are provided by an aggregator which intermediates between the consumer and a supplier who supplies electric power to the consumer, ([0030] ISO/utility intermediate between grid and customer)
the remuneration is provided to the consumer when the consumer responds to a power saving request,
and the result information includes transition of electric power received from the electric power grid when electric power is not saved in the target space, (see at least paragraphs [0050]-[0056] for demand prior to reduction)
and transition of electric power received from the electric power grid when electric power is saved in the target space in response to the power saving request. (see at least paragraphs [0050]-[0056] for demand after reduction)
Claim 4:
Ghosh in view of Boss discloses the elements of claim 1, above. Ghosh also discloses:
a price information acquirer configured to acquire a plurality of charge plans regarding a price of electric power to be received by the consumer from the electric power grid, ([0031] price signals from power grid; [0037] dispatch control and aggregation modules acquire and process the information)
Ghosh further discloses that the ISO and utility compute the price settings and cost reductions to customers, and the utility transmits those price plans to their customers (paragraph [0040]). Ghosh also discloses sending rebate plans and price options to customers. Paragraph [0109]. Ghosh does not explicitly disclose determining a minimum payment plan. However, Boss discloses:
wherein based on the result information, the information extractor extracts, from the plurality of charge plans, a charge plan which leads to a minimum amount of payment of the consumer, ([0021] lowest cost plan is identified)
and the generator incorporates the charge plan extracted by the information extractor into the recommendation information. ([0045] lowest cost plan is incorporated into presented optimized plans)

Claim 5:
Ghosh in view of Boss discloses the elements of claim 1, above. Ghosh also discloses:
the contract assistance apparatus according to claim 1; ([0037] dispatch control and aggregation modules acquire and process the information – see claim 1 for method steps implemented in computing system)
and a management apparatus configured to communicate with the contract assistance apparatus and to transfer the result information regarding electric power consumption in the target space to the contract assistance apparatus. ([0041] module receives actual response from the customers; [0002] advanced metering infrastructure is known in the art and allows better data transfer between customers and utilities)
Claim 6:
Ghosh discloses the following elements:
A contract assistance method, using a computer including a processor and a storage, the contract assistance method comprising:
acquiring, by the processor, result information regarding electric power consumption in a target space to which electric power is supplied, ([0037] dispatch control and aggregation modules acquire and process the information; [0052] demand level before rebate – Examiner notes that this input is used in multiple embodiments throughout the reference, including for a multiple-period assessment ([0088]))
and information when a facility is disposed in the target space and enables power demand of the target space from an electric power grid to reduce, the facility being configured to supply electric power, or being configured to enable a time period to adjust, during which the facility receives electric power from the electric power grid; ([0040] prices are calculated based on energy supplied from or to the spot market; demand aggregation method is used – this is at least very highly suggestive of a facility in the target space which may contribute to the demand calculation)
selecting from a plurality of service plans to be provided to a consumer of electric power, a service plan to be recommended to the consumer by the processor based on the result information regarding power consumption in a target space to which electric power is supplied; ([0036] matching supply to demand with price signals for different rebate plans; [0035] set of algorithms for estimating the optimal pricing or rebate offerings for customers)
and generating by using the service plan selected by the processor, recommendation information to be provided to the consumer by a generator, ()
wherein the storage stores: the plurality of service plans acquired by the processor;
and the result information acquired by the processor, each of the plurality of service plans includes remuneration information regarding remuneration to be received by the consumer when the consumer reduces an amount of received electric power in the target space from an electric power grid, ([0035] set of algorithms for estimating the optimal pricing or rebate offerings for customers; [0040] plan options are dispatched to customers via wired or wireless communicated signals; [0041] system receives actual response by utility customers to demand reduction rebates; [0052] plans are based on demand levels before and after rebate)
the remuneration information includes: a time period to which a service plan is applied; ([0083]-[0085] plan optimization accounts for the period over which a plan is applied)
and a unit price per electric energy, ([0096] rebate price per unit)
the storage stores, as the result information, first result information of a time period on which electric power is not saved; ([0093] demand level before rebate if no load reduction occurs)
and second result information in response to power saving request, ([0094] demand level after rebate)
and the processor in the step of extracting the service plan,  uses the first result information stored by the storage to obtain a first power demand forecast that is average transition of electric power of a time period on which electric power is not saved, 
uses the second result information stored by the storage to determine a second power demand forecast that is average transition of electric power in response to power saving requests, ([0094] forecast is based on demand level after rebate)
calculates, as the potential remuneration, the unit price and a sum of the electric energy in a time period of the service plan for each one of a plurality of service plans, and ([0101] total rebate amount is calculated based on the above factors and the total demand reduction)
Ghosh discloses determining optimized rebates and savings based on a consumer’s demand flexibility and actual reduction, and outputting those results to customers. Ghosh does not explicitly disclose extracting a service plan which leads to maximum remuneration. However, Boss discloses:
extracts, from the plurality of service plans, a service plan which leads to maximum remuneration for the consumer. ([0021] engine displays best optimized plan; may display a lowest cost plan)
Ghosh discloses determining optimized rebates and savings based on a consumer’s demand flexibility and actual reduction, and outputting those results to customers. Boss discloses selecting a plan that is the lowest cost plan and displaying it. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the single best plan recommendation of Boss for the best remuneration plans presented in Ghosh. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
to the spot market, which is at least highly suggestive of a facility in the target space that contributes to the demand calculation. To the extent that Ghosh does not explicitly disclose such a facility, Boss discloses an “optional equipment component” that “may consider and compare the performance of different flow devices” including “supplemental sources (e.g. wind, solar energy sources)” in paragraph [0033], and a “unique resource requirements component” which “considers the physical properties” of the target space, including battery storage” in paragraph [0036].
Claim 8:
Ghosh in view of Boss discloses the elements of claim 2, above. Ghosh also discloses:
a price information acquirer configured to acquire a plurality of charge plans regarding a price of electric power to be received by the consumer from the electric power grid, ([0031] price signals from power grid; [0037] dispatch control and aggregation modules acquire and process the information)
Ghosh further discloses that the ISO and utility compute the price settings and cost reductions to customers, and the utility transmits those price plans to their customers (paragraph [0040]). Ghosh also discloses sending rebate plans and price options to customers. Paragraph [0109]. Ghosh does not explicitly disclose determining a minimum payment plan. However, Boss discloses:
wherein based on the result information, the information extractor extracts, from the plurality of charge plans, a charge plan which leads to a minimum amount of payment of the consumer,
and the generator incorporates the charge plan extracted by the information extractor into the recommendation information. ([0045] lowest cost plan is incorporated into presented optimized plans)
Ghosh discloses determining highest rebate plans and acquiring the plan prices from the grid. Boss discloses identifying a plan that is the lowest cost plan and incorporating it into recommendations to the customer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the pricing information of Ghosh with the lowest price plan information of Boss in order to allow plans to “be weighted or prioritized relevant to each other through user-defined criteria” which may be based on a “least costly plan.” Boss, paragraph [0046]. Therefore, claim 8 is obvious over the disclosure of Ghosh in view of Boss.
Claim 11:
Ghosh in view of Boss discloses the elements of claim 2, above. Ghosh also discloses:
the contract assistance apparatus according to claim 2; ([0037] dispatch control and aggregation modules acquire and process the information – see claim 2 for method steps implemented in computing system)
and a management apparatus configured to communicate with the contract assistance apparatus and to transfer the result information regarding electric power consumption in the target space to the contract assistance apparatus. ([0041] module receives actual response from the customers; [0002] advanced metering infrastructure is known in the art and allows better data transfer between customers and utilities)
Claim 13:
Ghosh in view of Boss discloses the elements of claim 4, above. Ghosh also discloses:
the contract assistance apparatus according to claim 4; ([0037] dispatch control and aggregation modules acquire and process the information – see claim 4 for method steps implemented in computing system)
and a management apparatus configured to communicate with the contract assistance apparatus and to transfer the result information regarding electric power consumption in the target space to the contract assistance apparatus. ([0041] module receives actual response from the customers; [0002] advanced metering infrastructure is known in the art and allows better data transfer between customers and utilities)
Claim 15:
Ghosh in view of Boss discloses the elements of claim 8, above. Ghosh also discloses:
the contract assistance apparatus according to claim 8; ([0037] dispatch control and aggregation modules acquire and process the information – see claim 8 for method steps implemented in computing system)
and a management apparatus configured to communicate with the contract assistance apparatus and to transfer the result information regarding electric power consumption in the target space to the contract assistance apparatus. ([0041] module receives actual response from the customers; [0002] advanced metering infrastructure is known in the art and allows better data transfer between customers and utilities)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Examiner, Art Unit 3628